171 S.W.3d 802 (2005)
STATE of Missouri, Respondent,
v.
Rodney BRADLEY, Appellant.
No. ED 85061.
Missouri Court of Appeals, Eastern District, Division Three.
September 20, 2005.
*803 Ellen H. Flottman, Columbia, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Rodney Bradley ("Bradley") appeals from the trial court's judgment after his conviction by a jury of second degree assault of a law enforcement officer, Section 565.082, RSMo 2000. Bradley was sentenced as a prior and persistent offender to twenty years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).